Citation Nr: 1506321	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California.  


FINDING OF FACT

The Veteran had military service in Thailand from August 1968 to April 1970, where he was likely exposed to herbicides.  


CONCLUSION OF LAW

The Veteran has prostate cancer that is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, as the Board's decision to grant entitlement to service connection is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).  

Here, the Veteran contends that his prostate cancer is related to his exposure to herbicides in service.  Specifically, he claims to have been exposed to herbicides while stationed in Thailand.  The Veteran has indicated that he was stationed at a small U.S. Army installation at Bang Pla, a major radio relay station in the jungle approximately 50 kilometers from Bangkok, Thailand.  The Veteran additionally indicated that the Army installation at Bang Pla was built on a swampy marsh which required constant use of herbicide defoliants to keep the vegetation away from the base perimeter.  Although the Veteran stated that he worked as a communications center specialist for approximately half of his 20-month tour at Bang Pla, he indicated that he was unable to perform his assigned military occupational specialty for the remaining half due to a flag on his security clearance.  As such, the Veteran indicated that he spent the last 10 months of his tour at Bang Pla working as a "utility man," which included duties along the perimeter of the installation such as weed control and filling sandbags with soil obtained from the perimeter.  

The Board notes that, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a) (6), 3.307(d) (1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  Among those enumerated diseases is prostate cancer.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, the Veteran's service personnel records show that he served in Thailand during the Vietnam War.  He had no demonstrated service in Vietnam, nor has he claimed otherwise.  Specifically, his records indicate that he arrived in Bangkok, Thailand, in August 1968.  Although his personnel records do not specifically indicate where the Veteran served in Thailand, they indicate that he was attached to the 325th Signal Battalion of the U.S. Army until April 1970, at which time he left Thailand after approximately 20 months of service.  His service personnel records also confirm that his military occupational specialty was communications center specialist.  

Consequently, in order to be entitled to presumptive service connection for his prostate cancer as related to herbicide exposure, the Veteran must establish actual exposure to herbicides while serving in Thailand.  As discussed above, the Veteran has indicated that he served his 20-month tour in Thailand at the U.S. Army installation at Bang Pla, Thailand, which was located approximately 50 kilometers southeast of Bangkok, Thailand.  According to the Veteran, although his military occupational specialty was communications center specialist, he was reassigned as a "utility man" during the second half of his 20-month tour after a flag on his security clearance prevented him from working in the secret areas of the communications center.  The Veteran indicated that his job duties as utility man included performing weed control around the perimeter with a handheld tool as well as filling sandbags with soil collected from around the installation perimeter.  The Veteran also described how the perimeter of the fence line was routinely sprayed with herbicides.  

Curiously, although the Joint Services Records Research Center (JSSRC) issued a "Formal finding of no exposure to Herbicides (Agent Orange) in Thailand" dated in November 2011, the Board emphasizes that the only efforts made by the JSRRC in order to verify the Veteran's service in Thailand focused on attempting to verify his service in Vietnam.  As mentioned above, the Veteran never claimed to have served in Vietnam.  

The Board's own review of unclassified Army documents confirms that the 325th Signal Battalion to which the Veteran was attached served at Bang Pla, Thailand, in 1969 and 1970, where a Joint Pacific (JP) Relay was established.  

VA treatment records confirm that the Veteran has been diagnosed with prostate cancer since May 2008, and that he underwent robotic radical prostatectomy in March 2010.  

VA has repeatedly acknowledged that herbicides were used around the perimeters of various U.S. bases and field stations in Thailand in the 1960s and 70s.  See, e.g., VBA Fast Letter 09-20 (May 6, 2009); Compensation Service Bulletin (December 2011); VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam-era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  VA has stated that special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

In the present case, the Board notes the Veteran had lengthy service of twenty months at a U.S. military facility in Thailand.  Although his official military occupational specialty was that of communications center specialist, he has repeatedly asserted that his unofficial duties also required that he perform utility work along the perimeter surrounding the Bang Pla base, to include weed control and filling sandbags.  The Board finds that the Veteran is competent to report what he did and observed while serving in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses).  The Veteran is also competent to testify that his work in Thailand required him to routinely perform duties which took him to the perimeter of the base or to various other defoliated areas around the base.  The Veteran's assertions are further supported and corroborated by the unclassified U.S. Army documents showing that the 325th Signal Battalion to which the Veteran was attached was stationed at Bang Pla, Thailand, in 1969 and 1970.  In light of this evidence, the Board finds that the Veteran was thus likely exposed to herbicides during his period of service.  Additionally, he has presented medical evidence of a diagnosis of prostate cancer, rendered by a competent medical expert.  Therefore, in light of 38 U.S.C.A. § 5107, herbicide exposure is conceded by the Board, and service connection for prostate cancer is granted on a presumptive basis.

ORDER

Entitlement to service connection for prostate cancer is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


